        2:18-cv-02161-SEM-EIL # 52         Page 1 of 3                                          E-FILED
                                                                       Friday, 12 April, 2019 04:47:21 PM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

MARIA OFELIA HINOJOSA; FRANCISCO,                         )
HINOJOSA; MARIA DOLORES RODRIGUEZ,                        )
Individually and as next friend of D.R., F.R., and        )
J.A.R.; GLORIA ANGELICA RODRIGUEZ,                        )
DAVID RODRIGUEZ; YOLANDA SALAZAR;                         )
ENRIQUE SALAZAR; ERNESTO BETANCOURT                       )
BLANCA VALENCIA, individually and as next friend of       )
S.V. and Y.V.; and MARIA JOSE VALENCIA,                   )
                                                          )
       Plaintiffs,                                        ) Case No. 2018-cv-2161-CSB-EIL
v.                                                        )
                                                          )
GOLDEN MEADOWS, LLC; J & S AGRICULTURE                    )
CREW, LLC; CENTRAL ILLINOIS PRODUCTION,                   )
LLC; SONIA MUÑOZ and JUAN MUÑOZ                           )
                                                          )
       Defendants.                                        )

             CERTIFICATE OF SERVICE OF DISCOVERY RESPONSES
               (Golden Meadows, LLC and Central Illinois Production, LLC)
       The undersigned hereby certifies that she served a copy of the following documents:

     1. SUPPLEMENTAL ANSWERS AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF
        INTERROGATORIES TO DEFENDANT GOLDEN MEADOWS, LLC

     2. SUPPLEMENTAL ANSWERS AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF
        INTERROGATORIES TO DEFENDANT CENTRAL ILLINOIS PRODUCTION, LLC

     3. SUPPLEMENTAL RESPONSE TO PLAINTIFFS’ FIRST SET OF REQUESTS TO
        PRODUCE TO DEFENDANT GOLDEN MEADOWS, LLC.

   4. SUPPLEMENTAL RESPONSE TO PLAINTIFFS’ FIRST SET OF REQUESTS TO
      PRODUCE TO DEFENDANT CENTRAL ILLINOIS PRODUCTION, LLC.
upon:

Matthew E. Peek
Erwin, Martinkus & Cole, Ltd.
411 West University Avenue
P.O. Box 1098
Champaign IL 61824-1098
Via email to: matthew.peek@erwinlaw.com
        2:18-cv-02161-SEM-EIL # 52        Page 2 of 3



And

Lakshmi Ramakrishnan
Texas RioGrande Legal Aid, Inc.
301 S. Texas Ave.
Mercedes, TX 78570
Via email to: lramakrishnan@trla.org

And

Yolanda Carrillo, 6305590
120 S. LaSalle, Suite 900
Chicago, IL 60603
Via email to: ycarillo@iafchicago.org

on this 12th day of April, 2019.



                                    Respectfully Submitted
                                    GOLDEN MEADOWS, LLC and CENTRAL ILLINOIS
                                    PRODUCTION, LLC, Defendants,
                                    By:   Meyer Capel, A Professional Corporation

                                    By: /s/ Lorna K. Geiler (ARDC# 6192940)
                                            Lorna K. Geiler, Plaintiff’s attorney
                                            Meyer Capel, A Professional Corporation
                                            306 West Church Street
                                            P. O. Box 6750
                                            Champaign, IL 61826-6750
                                            Telephone: 217/352-1800
                                            Fax: 217/352-9294
                                            lgeiler@meyercapel.com
        2:18-cv-02161-SEM-EIL # 52            Page 3 of 3




                       CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing CERTIFICATE OF SERVICE OF DISCOVERY RESPONSES was filed with
this Clerk of this Court by submission of the same via this Court’s Electronic Case File System
(“ECF”) on April 12, 2019 and that notice of said electronic filing will automatically be transmitted
by email to:

Lakshmi Ramakrishnan - lramakrishnan@trla.org
Yolanda Carrillo - ycarrillo@lafchicago.org
Matthew Eric Peek - matthew.peek@erwinlaw.com




                                              By: /s/ Lorna K. Geiler (ARDC# 6192940)
                                                      Lorna K. Geiler, Plaintiff’s attorney
                                                      Meyer Capel, A Professional Corporation
                                                      306 West Church Street
                                                      P. O. Box 6750
                                                      Champaign, IL 61826-6750
                                                      Telephone: 217/352-1800
                                                      Fax: 217/352-9294
                                                      lgeiler@meyercapel.com
